Citation Nr: 0735534	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to inservice exposure to herbicides.

2.  Entitlement to service connection for hypergonadotrophic 
hypogonadism (claimed as loss of reproductive 
ability/erectile dysfunction), to include as due to inservice 
exposure to herbicides or as being secondary to service-
connected diabetes mellitus, type II.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
melanoma, to include as due to inservice exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues of service connection for hypergonadotrophic 
hypogonadism and whether new and material evidence has been 
submitted to reopen a claim entitlement to service connection 
for skin melanoma are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of chloracne, or any residuals thereof.  To the 
extent the veteran may have previously had chloracne, it was 
not manifested until many years after service and is not 
shown as being related to active duty service or any incident 
therein.




CONCLUSION OF LAW

Claimed chloracne was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's November 2004 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination in this matter.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking entitlement to service connection for 
chloracne, which he attributes to his inservice exposure to 
herbicides, including Agent Orange.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this 
regard, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).  In 
this case, the veteran served in Vietnam, and thus is 
presumed to have been exposed to Agent Orange.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for chloracne or other acneform 
disease consistent with chloracne, if chloracne or other 
acneform disease consistent with chloracne, becomes manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

There is no evidence of chloracne or other acneform disease 
consistent with chloracne during service, within the first 
post service year, or for more than thirty years thereafter.  
Thus, the presumption of service connection based upon 
inservice exposure to herbicides does not apply.  38 C.F.R. 
§§ 3.307, 3.309.  VA treatment reports, dated in November 
2003 and in July 2004, include diagnoses of chloracne.  These 
findings, however, are based upon the history provided by the 
veteran.  No laboratory findings confirming a diagnosis of 
chloracne are shown in the record and there was no evidence 
linking these diagnoses to the veteran's military service.  
Moreover, the subsequent VA examination of the skin, 
performed in June 2006, specifically found "[n]o current 
objective evidence of acne or chloracne."  The VA examiner 
further noted that the veteran's claims folder had been 
reviewed, and that there was "[n]o indication in the 
evidence of record that the veteran ever presented with a 
skin complaint that would have been consistent with core acne 
[sic]."  Thus, the Board finds that a preponderance of the 
evidence indicates that the veteran does not currently have 
chloracne or any residuals thereof.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no current 
evidence of chloracne related to the veteran's military 
service, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for chloracne, to include 
as due to inservice exposure to herbicides, is denied.


REMAND

The veteran is seeking service connection for 
hypergonadotrophic hypogonadism, to include as due to 
inservice exposure to herbicides and as being secondary to 
service-connected diabetes mellitus, type II.  He is also 
claiming service connection for skin melanoma, to include as 
due to inservice exposure to herbicides.

The Board finds that remand on these issues is required 
because VA has not yet complied with its duty to notify and 
assist under the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

A.  Claimed Loss of Reproductive Ability

In October 2004, the veteran filed a claim seeking service 
connection for "loss of reproductive ability, secondary to 
service-connected diabetes mellitus, type II."  Through 
subsequent statements and testimony, he alleged that this 
condition is the result of his inservice exposure to 
herbicides, and that it has been worsened by his service-
connected diabetes mellitus, type II.

A treatment report dated in September 2004, indicated that a 
diagnosis of hypergonadotrophic hypogonadism was confirmed.  
The VA physician further stated, "[w]hile I had considered 
the patient to be possibly hypogonadal from Agent Orange 
Syndrome, the usual Agent Orange hypogonadism is 
hypogonadotrophic.  This would indicate that the disease is 
primarily testicular and not pituitary/hypothalamic in 
origin."  

A subsequent treatment report, dated in December 2004, noted 
the veteran's complaints of occasional erectile dysfunction.  
At his hearing before the Board, the veteran testified that 
this condition has worsened since he was diagnosed with 
diabetes mellitus, type II.

The physician's statement dated in September 2004, is lacking 
in clarity.  Moreover, there is no medical opinion of record 
addressing whether this condition has been aggravated by the 
veteran's service-connected diabetes mellitus, type II.  
Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under these circumstances, the Board believes that a VA 
examination should be scheduled to ascertain the 
relationship, if any, between the veteran's current 
hypergonadotrophic hypogonadism and complaints of erectile 
dysfunction and his inservice exposure to herbicides and his 
service-connected diabetes mellitus, type II.  

B.  Malignant Melanoma

This case arises from a May 2005 rating decision in which the 
RO denied service connection for skin melanoma, to include as 
due to inservice exposure to herbicides.  A review of the 
veteran's claims folder, however, reveals that the veteran's 
initial claim seeking service connection for skin melanoma, 
to include as due to inservice exposure to herbicides, was 
denied by an RO decision in May 2004.  Notice of this 
decision was sent to the veteran that same month.  
Thereafter, the veteran did not submit a timely notice of 
disagreement, and the May 2004 decision is final.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2007).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  If the 
claim is so reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105.

Under these circumstances, the proper issue on appeal in this 
case is whether new and material evidence has been presented 
has been submitted to reopen a claim entitlement to service 
connection for skin melanoma, to include as due to inservice 
exposure to herbicides.  Accordingly, this issue is returned 
to the RO for proper notice, development and adjudication.

Accordingly, the case is remanded for the following action:


1.  The RO must provide the veteran with 
corrective notice in compliance with VA's 
duty to notify and assist as to the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
skin melanoma, to include as due to 
inservice exposure to herbicides.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Kent v. Nicholson, 20 Vet. App. 1 (2006)

2.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for skin melanoma, hypergonadotrophic 
hypogonadism, loss of reproductive 
ability, and erectile dysfunction since 
May 2006.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3. Thereafter, the RO must schedule the 
veteran for the appropriate VA 
examination to determine the etiology of 
any hypergonadotrophic hypogonadism, loss 
of reproductive ability, and erectile 
dysfunction found.  If any 
hypergonadotrophic hypogonadism, loss of 
reproductive ability, and/or erectile 
dysfunction is found, after a thorough 
review of the veteran's claims file, 
including his available inservice and 
post service medical records, the 
examining physician must express an 
opinion as to whether any condition 
resulted from his inservice exposure to 
herbicides; and whether the veteran's 
current condition was caused or 
aggravated (made worse) by his service-
connected diabetes mellitus, type II.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.
	
4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative, to include all laws 
and regulations regarding finality.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONAD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


